       Case 1:19-cr-00227-LJV-MJR Document 10 Filed 11/27/19 Page 1 of 1



IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

              v.                                                   19-CR-227-V

JOSEPH BONGIOVANNI,

                      Defendant.


 MOTION TO DISQUALIFY DEFENSE COUNSEL DUE TO ACTUAL CONFLICT
  OF INTEREST AND OTHER POTENTIAL CONFLICTS OF INTEREST, AND
        REQUEST TO HOLD SCHEDULING ORDER IN ABEYANCE

       The United States of America, by and through its attorney, upon affidavit and

exhibit filed separately under seal, James P. Kennedy, Jr., United States Attorney for the

Western District of New York, Joseph M. Tripi, Assistant United States Attorney, of

counsel, hereby moves the court for an order disqualifying defendant Paul Cambria, Esq.

from further representation of defendant Joseph Bongiovanni in this case due to an actual

conflict of interest and several other potential conflicts of interest, and further requests that

the current Scheduling Order be held in abeyance pending disposition of this motion.


       DATED: Buffalo, New York, November 27, 2019.


                                            JAMES P. KENNEDY, JR.
                                            United States Attorney


                                     BY:    s/JOSEPH M. TRIPI
                                            Assistant United States Attorney
                                            United States Attorney=s Office
                                            Western District of New York
                                            138 Delaware Avenue
                                            Buffalo, New York 14202
                                            716/843-5839
                                            Joseph.Tripi@usdoj.gov
